FILED
                              NOT FOR PUBLICATION                          MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALIAKSANDR KRASANTOVICH;                         No. 12-70026
LIUBOV VYACHESLAVOVNA
AKULINTSEVA, a.k.a. Leobov                       Agency Nos.         A088-534-519
Vioachislavovna,                                                     A088-534-520

               Petitioners,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Aliaksandr Krasantovich, a native and citizen of Belarus, and Liubov

Vyacheslavovna Akulintseva, a native and citizen of Russia, petition for review of

the Board of Immigration Appeals’ order dismissing their appeal from an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying their application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We grant the petition for review and remand.

      The agency found Krasantovich not credible based on a perceived lack of

candor in his testimony and discrepancies between his testimony and his visa

application. These findings are not supported by substantial evidence. See Ren v.

Holder, 648 F.3d 1079, 1087 (9th Cir. 2011) (inconsistencies had no basis in the

record). The agency also found Krasantovich failed to corroborate his testimony.

However, at the time it made this finding, it did not have the benefit of our decision

in Ren, 648 F.3d at 1089-94. Accordingly, we grant the petition for review, and

remand Krasantovich’s claims, on an open record, for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam); Soto-Olarte v. Holder, 555 F.3d 1089, 1093-96 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    12-70026